Citation Nr: 1733997	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  07-20 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for de Quervain tenosynovitis, left wrist, associated with status post fusion of the distal metacarpophalangeal joint (de Quervain tenosynovitis) prior to April 25, 2017.

2. Entitlement to a rating in excess of 40 percent for de Quervain tenosynovitis from April 25, 2017.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) from July 2005 and July 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded these matters in May 2012 and January 2017 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A rating decision issued in April 2017 increased the Veterans de Quervain tenosynovitis to 40 percent from April 25, 2017. A Supplemental Statement of the Case (SSOC), issued by the RO in April 2017 continued a rating of 20 percent for de Quervain tenosynovitis prior to April 25, 2017 and continued to deny entitlement to a TDIU.


FINDINGS OF FACT

1. The Veteran is right hand dominant and thus the service-connected disability involves his minor arm.

2. Prior to April 27, 2015, the Veteran's left wrist was ankylosed in a favorable position between 20 and 30 degrees on dorsiflexion; the left wrist was not ankylosed in any position other than favorable.

3. From April 27, 2015, the Veteran's left wrist was ankylosed in an unfavorable position, but the ankylosis did not rise to the level of extremely unfavorable.

4. The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating in excess of 20 percent prior to April 25, 2017 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5214, 5215 (2016).  

2. The criteria for entitlement to a rating in excess of 40 percent from April 25, 2017 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5125, 5214, 5215 (2016).  

3. The requirements for referral for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its January 2017 remand directives. VA treatment records from January 2007 were associated with the Veteran's claims file, a VA examination was conducted on the Veteran's left wrist in April 2017, and the claims were readjudicated in April 2017.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Increased Rating - Left Wrist

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The U.S. Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98.

In July 2005, the Veteran, who is right handed, was granted a 10 percent rating for de Quervain tenosynovitis of the left wrist under Diagnostic Code 5215 for limitation of the left wrist, the highest evaluation possible under Diagnostic Code 5215. 38 C.F.R. § 4.71a, Diagnostic Code 5215. In July 2015, the Veteran's rating for his de Quervain tenosynovitis was switched to Diagnostic Code 5214 for ankylosis of the left wrist, and the assigned rating was increased to 20 percent. Following a January 2017 Board remand, the RO, in April 2017, increased the Veteran's rating for de Quervain tenosynovitis of the left wrist to 40 percent from April 25, 2017.

Under Diagnostic Code 5214, with regard to the minor (non-dominant) wrist, a 20 percent evaluation is assigned for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion; a 30 percent rating is assigned for ankylosis in any position other than favorable; and a 40 percent evaluation is assigned for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation. A note under Diagnostic Code 5214 provides that extremely unfavorable ankylosis will be evaluated as loss of use of the hand under Diagnostic Code 5125, which warrants a 60 percent rating for the minor hand. 38 C.F.R. § 4.71a, Diagnostic Codes 5125, 5214.

(a) Prior to April 25, 2017

The Veteran first began receiving treatment for a left wrist pain at VA in January 2004. The Veteran reported pain was continuous and got worse with movement. In March 2004, the Veteran had surgery on his left thumb and wrist at VA. April 2004 VA treatment notes left wrist dorsiflexion to 24 degrees, 30 degrees with pain. At that time there was no notation of unfavorable ankylosis. The Veteran sought treatment on a regular basis from March 2004 to June 2004, reporting pain, reduced grip strength, and difficulty completing daily tasks. Since June 2004, the claims file includes minimal reporting on any left wrist pain or injury other than for VA examinations associated with the Veteran's claim for an increased rating.

In July 2004, the Veteran underwent a VA examination. At this examination, he reported pain on movement, stiffness, and weakness in his left wrist. The Veteran also reported he could not hold anything because of the pain. He also reported that his left wrist would give way or lock two to three times a day.

The Veteran underwent another VA examination in July 2007.  At this examination, the Veteran reported debilitating pain in his left wrist, indicating he had lost his ability to grip and he could not move his wrist without pain. The VA examiner noted dorsiflexion limited 30 degrees but found no unfavorable ankylosis.

In September 2010, the Veteran's spouse submitted a statement indicating that the Veteran struggles to do simple procedures and often drops things at home. She also indicated he always protects his left wrist. The Veteran's brother also submitted a statement indicating that the Veteran often told him that his hand hurt and that the Veteran reported difficulty doing everyday things, such as showering, shaving, and getting dressed.

At a VA examination in June 2012, the Veteran was diagnosed with de Quervain tenosynovitis of the left wrist. The Veteran reported pain and limited movement at all times, but that sometimes the pain was so severe that he felt "frozen." The Veteran reported that he treated the pain with heat, ice, and medication, but that these treatments did not offer much relief. He reported he quit going to therapy after his surgery because it caused additional pain. The examiner reported dorsiflexion to 40 degrees with pain beginning at 0 degrees. The Veteran was unable to perform repetitive use testing due to pain and weakness. The examiner stated there was no ankylosis of the left wrist present.

As noted above, the Veteran's treatment records are silent for any ankylosis other than favorable, as required for a rating in excess of 20 percent for the minor wrist. The Board notes and finds credible the Veteran's lay statements and the statements submitted by the Veteran's spouse and brother in regard to the Veteran's pain and difficulty performing daily tasks. However, pain and difficulty performing tasks of daily living is considered by the rating schedule. Because the Veteran does not meet the criteria for a rating in excess of 20 percent, the Veteran's claim for an increased rating is denied.

(b) From April 25, 2017

In February 2017, the Veteran's claims file indicates he went to the emergency room due to extreme pain in his left wrist. He reported the pain was intermittent and chronic, but he was experiencing an extreme flare-up at that time. The Veteran was given a splint for his wrist.

In April 2017, following a January 2017 Board remand, the Veteran was provided another VA examination. At this examination, the Veteran was again diagnosed with de Quervain tenosynovitis of the left wrist.  The Veteran reported constant aching and pain, and he indicated the pain gets worse when he tries to move his thumb or wrist. He reported difficulty keeping up with personal hygiene, getting dressed, preparing food, and holding objects. He reported that he uses a topical cream and constantly wears a brace, and he indicated these treatments assisted with the pain. The examiner reported dorsiflexion to 40 degrees, but only to 30 degrees after repetitive use testing, noting pain was the cause of the Veteran's functional loss. The examiner also noted unfavorable ankylosis of the left wrist with ulnar deviation to 30 degrees, with radial deviation to degrees, and with palmer flexion to 40 degrees. The examiner also noted that the Veteran's functioning was not so diminished that the Veteran would be equally well served by an amputation with prosthesis.

As noted above, the Veteran's 40 percent rating is the highest rating available for the minor wrist under Diagnostic Code 5214; however, a 60 percent rating is available under Diagnostic Code 5125 for loss of use of the hand if the Veteran's wrist ankylosis is extremely unfavorable. At the Veteran's most recent VA examination in April 2017, there was no indication that the Veteran's ankylosis rose to the level of extremely unfavorable, and the claims file does not include any other notations to suggest that the left wrist ankylosis is extremely unfavorable. As a result, a rating in excess of 40 percent for de Quervain tenosynovitis of the left wrist is not warranted.

(c) Extraschedular

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration. An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). Specifically, the Court stated the determination of whether a Veteran is entitled to an extraschedular rating under § 3.321 is a three-step inquiry. First it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated there must be a comparison between the level of severity and the symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the left wrist disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 5215, specifically provide for ratings based on limitation of wrist motion (dorsiflexion and palmar flexion), including as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, Plate I; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003 (contemplates pain and noncompensable limitation of motion); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups and should be expressed in schedular rating terms of degree of range of motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the Veteran's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a disability is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

The Veteran has indicated that the functional limitation with respect to cutting hair, lifting, gripping, grabbing, pulling, and conducting household chores are due to left wrist pain, which the Board finds is contemplated as one of the orthopedic factors in the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra; see also 38 C.F.R. § 4.71a, DC 5003 (contemplates pain and noncompensable limitation of motion).  All of the symptoms and impairment described above are part of, or similar to, symptoms and impairments listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

As to functional impairment with respect to dressing oneself, the specific acts of moving the wrist in dorsiflexion or palmar flexion that may be required to dress oneself are explicitly part of the schedular rating criteria based on limitation of wrist motion, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215. To the extent that dressing oneself causes incidental wrist pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath, 1 Vet. App. 589; Burton, 25 Vet. App. at 4; Sowers, 27 Vet. App. 472; Mitchell, 25 Vet. App. at 33-36.


III. TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a). There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a). Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.

If a Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a). Id.

In determining whether a Veteran is unemployable for VA purposes, consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience. 38 C.F.R. § 3.340, 3.341, 4.16. The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for de Quervain tenosynovitis, rated at 20 percent from February 19, 2002 to April 24, 2017 and 40 percent after April 25, 2017; status post fusion of the distal meatacarpophalangeal joint, ankylosis, left thumb, rated at 20 percent from February 19, 2002 to March 18, 2004 and from May 1, 2004 and 100 percent from March 18, 2004 to April 31, 2004; noncompensable scar, left thumb; and noncompensable scar, left wrist.

The Veteran's combined rating for compensation purposes is 20 percent from February 18, 2002 to March 17, 2004; 100 percent from March 18, 2004 to April 31, 2004; and 40 percent from May 1, 2004. The time period with the temporary 100 percent is not for consideration, as the Veteran is in receipt a total rating during that time. As a result, the Veteran does not meet the schedular criteria for TDIU.

Prior to service, the records suggest the Veteran either graduated from high school, or at minimum, obtained his GED. The Veteran attended a trade school for welding.

After service, the Veteran worked as a security guard and in construction, and then went to barber school. He worked for a barber for some time after that. In the early 2000s, the Veteran reported working in sales, but he considers his work as a barber and hairstylist to be his career, as he had been doing that work for approximately 15 years.

Prior to the Veteran's surgery on his left thumb and wrist in 2004, he had reported that he was having some difficulty performing his work as a barber due to limitations in his wrist. However, after surgery in June 2004, the Veteran was still working as a barber, though it is unclear whether he was working full time. In February 2005, the Veteran reported that he was unemployed because he could no longer work as a barber because his left wrist disability did not allow him to lift or hold objects, and he began experiencing severe pain on movement. The Veteran's employer at a hair salon submitted a statement that indicated the Veteran worked slowly for someone with his experience and clearly favored his right hand.

However, in March 2008, the Veteran reported he was working again as a barber. In September 2010, the Veteran reported that he was unable to keep a job because of pain in his wrist. He reported that he had tried other professions-though he did not specifically identify any other jobs he had held-but that he could not maintain that employment because the pain in his wrist is too great to leave the house. Another employer provided a statement indicating the Veteran's employment as a stock associate was terminated because he was unable to lift the products and had a hard time keeping pace with other stock associates. 

At a June 2012 VA examination, the Veteran reported being unemployed since 2006. The examiner opined that due to the infrequent rate of treatment for his left wrist disability (less than 10 entries over a 10 year period) compared with the significant treatment records related to nonservice-connected mental health issues, back pain, and other disabilities, it was more likely than not that the Veteran's inability to obtain substantially gainful employment was related to nonservice-connected disabilities. The examiner noted that while the Veteran may no longer be able to pursue his occupation as a barber/hair stylist, VA policy dictates the examiner must not consider specific occupation, age, etc. in determining individual unemployability.  The examiner added that the Veteran's records (and examination) did not confirm constant unrelenting severe and/or incapacitating left wrist and hand pain. Therefore, the examiner concluded that the Veteran should be able to obtain and sustain sedentary employment other than barbering with appropriate pain management and splinting.  The Board accords this opinion high probative value, as the examiner provided a detailed rationale for the conclusions reached. 

Additionally, the Veteran's Social Security Administration (SSA) records indicate that when the Veteran submitted for SSA disability benefits, a wrist or thumb disability was not mentioned as causing his inability to work.  For example, when asked what was his disabling condition, the Veteran wrote, "Mental problems."  He described homicidal thoughts. SSA benefits were granted based mostly on the Veteran's mental health. Such evidence tends to establish that the Veteran's inability to work is not related to the service-connected de Quervain tenosynovitis.

Given the above, the Board finds that referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Entitlement to a rating in excess of 20 percent for de Quervain tenosynovitis prior to April 25, 2017 have not been met.

Entitlement to a rating in excess of 40 percent for de Quervain tenosynovitis from April 25, 2017 have not been met.

Referral for consideration of a TDIU from May 1, 2004 is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


